United States Court of Appeals
                                                                                            Fifth Circuit
                                                                                           F I L E D
                                                                                            August 1, 2003
                                                In the
                                                                                      Charles R. Fulbruge III
                                                                                              Clerk
                         United States Court of Appeals
                                      for the Fifth Circuit
                                           _______________

                                            m 02-51363
                                          Summary Calendar
                                          _______________



                                      WILLIAM H. ROYSTER,

                                                              Plaintiff-Appellant,

                                               VERSUS

                                         THOMAS E. WHITE,
                                      SECRETARY OF THE ARMY,

                                                              Defendant-Appellee.


                                    _________________________

                             Appeal from the United States District Court
                                  for the Western District of Texas
                                          m W-02-CV-201
                                   _________________________




Before JOLLY, HIGGINBOTHAM, and SMITH,                    William Royster appeals the dismissal of his
  Circuit Judges.                                     title VII suit against the Secretary of the

PER CURIAM:*
                                                      (...continued)
                                                      determined that this opinion should not be pub-
  *
      Pursuant to 5TH CIR. R. 47.5, the court has     lished and is not precedent except under the limited
                          (continued...)              circumstances set forth in 5TH CIR. R. 47.5.4.
Army. The district court dismissed because
White did not notify an equal employment op-
portunity counselor within forty-five days of
the alleged discrimination.

   The district court explained its reasons in a
concise order dated October 11, 2002, and en-
tered October 15, 2002. We agree with that
court’s analysis. In addition to the fact that
Royster changed his story from time to time,
to make it appear that he had satisfied the
deadline, indisputable facts show he was noti-
fied of his termination well in excess of forty-
five days before he took appropriate action to
pursue the matter administratively.

   Royster makes an equitable tolling argu-
ment. He did not raise that issue in the district
court, so we will not consider it.

   AFFIRMED.




                                                    2